Exhibit 10.12

FORM OF

PINNACLE BANKSHARES CORPORATION

2004 INCENTIVE STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT

WITH TANDEM SAR

Granted [INSERT AWARD DATE]

This Incentive Stock Option Agreement with Tandem SAR (“Agreement”) is entered
into as of [INSERT AWARD DATE] pursuant to the 2004 Incentive Stock Plan (the
“Plan”) of Pinnacle Bankshares Corporation, a Virginia corporation (the
“Company”), and evidences the grant of an Option and Tandem SAR (as defined in
the Plan), and the terms, conditions and restrictions pertaining thereto, to
«name» (the “Employee”).

1. Award of Shares. Pursuant to the Plan, effective on [INSERT AWARD DATE] (the
“Award Date”), the Company awarded to the Employee the right and option to
purchase (the “Award”), upon the terms and conditions hereinafter set forth, all
or any part of a total of «number» of shares of the Company’s Stock at the
Option Price of $«price» per share.

2. Time and Limitations on Exercise of Option. This Option shall not be
exercisable after [INSERT OPTION EXPIRATION DATE]; provided, however, that this
Option may be terminated earlier as provided below. In addition and except as
provided in Paragraph 6 below, this Option shall first be exercisable [INSERT
VESTING DATE/SCHEDULE] (e.g., the Employee will not be able to exercise this
Option [INSERT VESTING DATE/SCHEDULE]). In addition, this Option may only be
exercised for whole shares of the Company’s Stock.

3. Conditions of Exercise of Option During Employee’s Lifetime. During the
Employee’s lifetime, this Option may be exercised only by him, and then only if
the Employee has been an employee of the Company or one or more of its
Subsidiaries continuously from the Award Date to the date of exercise; provided,
however, that if the Employee or the Company terminates his employment for any
reason (including termination because of retirement or permanent and total
disability), the Employee shall be entitled to exercise this Option only to the
extent it was exercisable by the Employee at the date of such termination of
employment, and further provided that this Option shall not be exercisable more
than twelve (12) months after such termination of employment. The Board of
Directors of the Company, or a committee thereof, reserves the right, however,
to extend this twelve month period up to two years after the date of termination
of employment (but not beyond [INSERT OPTION EXPIRATION DATE]). Notwithstanding
the foregoing, the Company reserves the right to terminate and declare forfeited
all or any unexercised portion of this Option held by the Employee in the event
(i) his employment is terminated as a result of any illegal act or intentional
act evidencing bad faith by the Employee toward the Company or one of its
Subsidiaries or (ii) during the period this Option remains exercisable following
termination of his employment for any reason, whether such termination was
voluntary or involuntary, the Employee accepts employment with or provides
services to a company or organization that, in the sole discretion of the
Company, competes with the Company or any Subsidiary or affiliate of the
Company.



--------------------------------------------------------------------------------

4. Option Nontransferable during Employee’s Lifetime; Conditions of Exercise
After Employee’s Death. This Option shall not be transferable by the Employee
other than by his will or by the laws of descent and distribution. If the
employment of the Employee terminates by death while in the employ of the
Company or a Subsidiary, then this Option may be exercised at any time during
the three (3) year period following the Employee’s date of death, to the extent
that the Employee was entitled to exercise this Option on the date of his death,
by the person or persons to whom the Employee’s rights under this Option shall
pass by will or by applicable law. In no event may this Option be exercised
after the expiration date specified in Paragraph 1.

5. Method of and Effective Date of Exercising Option. This Option may be
exercised from time to time on any business day upon delivery to the Company of
(a) a Notice of Exercise in the form attached to this Agreement, and (b) payment
in full of the Option Price (which Option Price may be paid by the Employee in
cash or in shares of Stock of the Company, or in any combination thereof,
provided payment of the Option Price, in whole or in part, in shares of Stock of
the Company is permitted under applicable state and federal law). No person
shall acquire any rights or privileges of a stockholder of the Company with
respect to any shares issuable upon such exercise until the effective date of
such exercise.

6. Acceleration of Exercise Period. Notwithstanding the limitations set forth in
Paragraph 2 above on the exercise of this Option, the Employee may exercise all
or any portion of this Option on or after a Transaction Date as defined below,
provided this Option shall have been granted not less than six (6) months
previously. For purposes of this paragraph, a “Transaction Date” shall mean the
date on which an offer or other than the Company shall first publicly offer to
acquire shares of Stock of the Company pursuant to a tender offer or exchange
offer or the date of mailing of proxy material to the stockholders of the
Company with respect to a merger or other reorganization that will result in the
Stock of the Company being converted into cash or securities of another entity.

7. Tandem SAR. In connection with the grant of this Option, the Employee is also
granted a Tandem SAR with this Option, which Tandem SAR may be exercisable in
lieu of all or part of this Option (to the extent exercisable at the time in
question). The number of shares of the Company’s Stock to which the Tandem SAR
pertains shall be equal to the number of shares of the Company’s Stock subject
to this Option, determined as of the date the Tandem SAR is exercised. The
Tandem SAR shall have an exercise price per share equal to the Option Price per
share of Stock to which it pertains. The Tandem SAR granted hereunder shall be
exercisable, in whole or in part, at the same time and to the same extent as
this Option. Any exercise of the Tandem SAR shall reduce the number of shares of
the Company’s Stock subject to this Option by the number of shares with respect
to which the Tandem SAR is exercised. Upon any exercise of the Tandem SAR, the
Employee shall receive from the Company that number of shares of the Company’s
Stock equal to the product determined by dividing (a) the product obtained by
multiplying (i) the excess of (A) the Fair Market Value per share of the Stock
on the date of exercise over (B) the Tandem SAR exercise price by (ii) the
number of shares of Stock with respect to which the Tandem SAR is exercised as
of the date of exercise, by (b) the Fair Market Value per share of the Stock on
the date of exercise. In the event the amount determined in (a) exceeds the
product of the Fair Market Value per share of the Stock on the date of exercise
multiplied by the number of shares of Stock issued on the exercise of the Tandem
SAR, the excess shall immediately be paid in cash to the Employee.



--------------------------------------------------------------------------------

8. Capital Adjustments. The number of shares of Stock of the Company covered by
this Option and the Tandem SAR herein, and the Option Price and Tandem SAR
exercise price thereof, will be subject to an appropriate and equitable
adjustment as determined by the Committee as provided in Section 4.3 of the
Plan.

9. Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this Option and the Tandem SAR herein and the rights and privileges
conferred hereby shall not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

10. Administration of Plan. The Plan is administered by the Committee appointed
by the Company’s Board of Directors. The Committee has the authority to construe
and interpret the Plan, to make rules of general application relating to the
Plan, to amend outstanding awards pursuant to the Plan, and to require of any
person receiving an award, at the time of such receipt or lapse of restrictions,
the execution of any paper or the making of any representation or the giving of
any commitment that the Committee shall, in its discretion, deem necessary or
advisable by reason of the securities laws of the United States or any State, or
the execution of any paper or the payment of any sum of money in respect of
taxes or the undertaking to pay or have paid any such sum that the Committee
shall in its discretion, deem necessary by reason of the Code or any rule or
regulation thereunder, or by reason of the tax laws of any State.

11. Plan and Prospectus. This Option and the Tandem SAR herein are granted
pursuant to the Plan and are subject to the terms thereof (including all
applicable vesting, forfeiture, settlement and other provisions). A copy of the
Plan, as well as a prospectus for the Plan, has been provided to the Employee,
and the Employee acknowledges receipt thereof.

12. Withholding Taxes. The Company, or any of its Subsidiaries, shall have the
right to withhold any federal, state or local taxes required to be withheld by
law with respect to the exercise of this Option (including exercise of the
Tandem SAR herein). The Committee may require the Employee or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed. In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Employee an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes or to retain and
withhold a number of shares of the Company’s Stock having a Fair Market Value
not less than the amount required to be withheld and cancel any such shares so
withheld in order to pay or reimburse the Company, or any of its Subsidiaries,
for any such taxes. The Employee or any successor in interest is authorized to
deliver shares of the Company’s Stock in satisfaction of minimum statutorily
required tax withholding obligations (whether or not such shares have been held
for more than six months and including shares acquired pursuant to this Award if
the restrictions thereon have lapsed).

13. Incentive Stock Option. This Option is intended to qualify as an incentive
stock option (an ISO as defined in the Plan) within the meaning of
Section 422(b) of the Code, and the provisions hereof shall be construed
consistent with that intent. If this Option fails or ceases to qualify as an
incentive stock option within the meaning of Section 422(b) of the Code, it
shall continue in effect as a Non-qualified Stock Option.



--------------------------------------------------------------------------------

14. Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

15. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

16. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs and legal representatives of the respective
parties.

17. Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing signed by the
parties.

18. Severability. The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.

To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Employee have signed this Agreement as of the date first
above written.

 

PINNACLE BANKSHARES CORPORATION By  

 

 

 

  Its  

 

EMPLOYEE  

 

  <<name>>



--------------------------------------------------------------------------------

PINNACLE BANKSHARES CORPORATION

2004 INCENTIVE STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT

WITH TANDEM SAR

NOTICE OF EXERCISE

[    ] Option Exercise

I                                          (Name) hereby exercise the Option
granted to me as of [INSERT AWARD DATE] and elect to purchase
                     (Number) shares of the Stock of Pinnacle Bankshares
Corporation at the Option Price of $             per share. I am enclosing a
check made payable to the Company for $             and/or              shares
of the Stock of the Company as payment in full for the shares of Stock of the
Company to be acquired upon exercise of this Option.

[    ] Tandem SAR Exercise

I                                          (Name) hereby exercise the Tandem SAR
granted to me as of [INSERT AWARD DATE] with respect to                     
(Number) shares of the Stock of Pinnacle Bankshares Corporation covered by the
Tandem SAR.

Tax Withholding Select one of the following methods for payment of withholding
taxes and fees generated by the exercise of the Option or Tandem SAR.

 

[    ] Cash    I am remitting payment to the Company for the full amount due for
withholding taxes. [    ] Common Stock    I am remitting Stock for the full
amount due for withholding taxes. [    ] Not Applicable    This transaction is
an ISO exercise.

General

I agree to provide the Company with such other documents and representations as
it deems appropriate in order for me to exercise this Option and/or Tandem SAR.

 

Date:  

 

    

 